Title: To Benjamin Franklin from Isaac Norris, 24 August 1760
From: Norris, Isaac
To: Franklin, Benjamin


          
            Dear Friend B. Franklin
            24th Augt, 1760
          
          It is some Time since I wrote last, which I perceive by Your last, was come to hand, being Dated on the 15th April past, Your Several Dates of 9th January, 19th, 21st 29th february and 11th March With Several Copies, got to me in Due Time, and a few Days Ago the 14th June by the Packet, it will be Needless to Say, That all the Letters by Capt. House Miscarried, but I have been inform’d That Several of them were Infamously Picked up, opend and forwarded to Philadelphia. Several Stories are Propagated Concerning Them, to which I give little Credit being long used to the reports of the Gentleman in whose Custody they Are said to be, I have enclos’d a first Bill of exchange No. 1876 Drawn by Col. J. Hunter on Messrs. Thomlinson &c. for £100 Sterl. which pray receive, as it becomes Due. The Proprietarys endeavouring to repeal our late Laws, is Consistent With their Conduct towards us for many Years past, but the Confusion and Ruinous Consequences, the Disallowance of our Mony Bills, especialy Those granting aids to the Crown, Would throw the Province into, I Trust will Protect Them, as well as the reasonableness of the Acts themselves, especialy as they will be strengthen’d, by Governor Hamilton’s Passing our last Supply Bill, of which I advised You in my Last of 15th April. It is Surprising how little the Proprietarys Taxes amounted to, for the Estate they hold, Compard with the Taxes the Inhabitants and other Owners of Lands here are rated. So That I have been inform’d some of the Proprietarys Officers have said the Proprietarys themselves Will Scarcly beleive it, Till Their Accounts are bro’t in, by what I have heard of them they are too Low, but as it was ever my Opinion, we have been Contending for a Matter of Right, rather than Mony, I am pleas’d, the Comissioners and Assessors have err’d on that Side, all our Laws, by exempting the Unlocated Lands, Can never Tax their estate in full Propotion to the other Inhabitants and land holders, but as we are useing our utmost endeavours to Settle A Quota Bill Against our Next Seting, I do not Doubt, we Shall in a little while, Come to as near a Proportion, of the Share of each Particular, as the Nature of Publick Taxes will Admit, at least, as near, as any of the Other Colonies, and Much nearer Than our Mother Country, I need not enlarge on Any General Heads which Concern this Province, because they are so well known to You and we have no doubt of your Care and Abilities to defend us Against those who have an evil eye over us, and yet Unfortunatly, Must have too great a share in Judging our Cause. At our Next Seting, We shall Consider your proposals for the Disposal of Parliamentry Grants, and be Then enabled to provide a remedy and give Orders less Subject to the Objections Made in England, Some of which I apprehend Would have Come into my mind had I been Able to Attend the House in their last Session, When That Law was Pass’d by Governor Denny. That Gent[leman] is going Passenger with Capt. Hamet a few days hence, he has Promisd to Call Upon me before his Departure, and if any thing further occurs worth Notice, I shall add and Commit it to his Care, Governor Hamilton’s Behavour has been very Civil hitherto, he Declares That he has the greatest Inclination to live on good Terms with the People, Acts of Justice Towards them, will soon have all the Good Effects, he, or his Constituents Can Wish or Desire; I am my Good friend, Your Affectionate Assured friend
          
            I Norris
            Original by Captn. Friend Duplicate by Capt. Hamet First Bill of Exchange N 1876 £100. 0. 0
          
        